ELMORE, Judge,
dissenting.
I respectfully disagree with the majority’s decision to find that the State presented substantial evidence that Phelps was “summoned or acting as a witness” to withstand defendant’s motion to dismiss. As a result, I would reverse the decision of the trial court and dismiss the charge.
The majority relies on State v. Neely, where we interpreted N.C. Gen. Stat. § 14-226 broadly to include threats made to the witness (Daniels) because he was “in the position of being a prospective witness[.]” 4 N.C. App. 475, 476, 166 S.E.2d 878, 879 (1969). However, our holding in Neely cannot be extended to the facts of this case because Phelps was not in the position of being a prospective witness in the same way Daniels was in Neely. The majority has erroneously expanded the scope of N.C. Gen. Stat § 14-226 to encompass the facts of this case.
In support, the majority notes “the gist of this offense is the obstruction of justice.” While I agree with this contention, the gist of an offense should not sweep over the offense itself; instead, it should merely guide our interpretation of the offense and the development of the related law.
The North Carolina Legislature codified numerous offenses in Article 30, entitled “Obstruction of Justice,” which is “a common law offense in North Carolina [with broad reach.]” Blackburn v. Carbone, 208 N.C. App. 519, 526 703 S.E.2d 788, 794 (2010). “It is an offense to do any act which prevents, obstructs, impedes or hinders public or legal justice.” Id. (citation and quotation omitted). The offense of “threatening or intimidating a witness” in the instant case is codified in N.C. Gen. Stat § 14-226(b). Our Supreme Court has held that “[t]here is no indication that the legislature intended Article 30 to encompass all aspects of obstruction of justice.” In re Kivett, 309 N.C. 635, 670, 309 S.E.2d 442, 462 (1983) (finding that “bribery of jurors, surely an obstruction of justice offense, [is] in Article 29, Bribery”). Extending this logic, I believe the purpose of N.C. Gen. Stat § 14-226(a) is to address a specific and narrow aspect of the obstruction of justice offense.
Furthermore, the majority opinion fails to account for several distinguishing factors between our decision in Neely and the case at hand. First, Daniels had been subpoenaed to testify against the defendant at his first trial. Here, Phelps was never subpoenaed to testify against defendant. Second, Daniels did in fact testify against the defendant at his first trial. Here, Phelps never testified against defendant during his custody dispute. While Phelps was told that she may be called as a witness, her actual participation was limited to the report she submitted. Third, *589and most notably, the defendant in Neely knew Daniels would likely be called as a witness at the superior court trial, and his intent was to intimidate and threaten Daniels to prevent him from testifying. Neely, at 476, 166 S.E.2d at 879. Here, the State provided no evidence that defendant knew Phelps was a potential witness in his custody dispute. In fact, it would have been impossible for defendant to have known Phelps was a potential witness because she had not been asked to testify in court. Thus, while “the gist” of the offense of intimidating a witness is “the obstruction of justice,” defendant cannot have threatened Phelps in an effort to “obstruct justice” if he was unaware of her potential involvement in the matter.1 See id.
Overall, the likelihood that Phelps would testify at defendant’s trial was remote - much more remote than the likelihood that Daniels would be called to testify at defendant’s second trial. The fact that Phelps 1) was called as a witness approximately once per year over a period of four years, 2) testified that she “open[ed] [her]self up to have to testify” in court every time she wrote a letter to DSS, and 3) was informed in early 2011 that she may be called as a witness does not serve as substantial evidence to classify her as a potential witness. The State failed to prove beyond a reasonable doubt that Phelps was summoned or acting as a witness.
By continuing to expand the scope of N.C. Gen. Stat. § 14-226, the statute will soon engulf all aspects of the common law obstruction of justice offense - eventually persons with distant or marginal ties to a case will be afforded protection. I do not find that our legislature codified this statute for that purpose. Accordingly, I respectfully dissent from the majority’s opinion. The decision of the trial court should be reversed and the charge dismissed.

. Based on my reasoning above, our recent unpublished decision in State v. Hairston, 2013 WL 1905152 (2013) supports my position. The witness in Hairston had a greater prospect of being called as a witness than Phelps in the case sub judice.